DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is drawn to a desalination device comprising a membrane distillation module and a bubble column dehumidifier.
The closes prior art of record is Govindan et al. (US 8,523,985) in view of Shimizu et al. (US 2015/0298997) as described in the rejections of claims 1 and 7 set forth in the Non-final Rejection mailed 11/23/2020.
The combination of Govindan and Shimizu does not teach or suggest a bubble column comprising “a plurality of laterally overlapping plate baffles disposed on the walls of the bubble column dehumidifier and are submerged in the liquid extraction material, wherein the plate baffles are configured to alternately direct the carrier gas through the liquid extraction material in opposite directions laterally at each successive plate baffle”.
There is no prior art of record which cures the deficiencies of Govindan and Shimizu.
In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772